Exhibit 10.8
LEASE AGREEMENT
     THIS LEASE AGREEMENT (“Lease”) is entered into on this 16th day of May,
2008, by and between TRIPLE NET INVESTMENTS XXV, L.P., a Pennsylvania limited
partnership (“Landlord”), whose mailing address is c/o J.G. Petrucci Co., Inc.,
171 Route 173, Suite 201, Asbury, New Jersey 08802 and SYNCHRONOSS TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”), whose mailing address is 750 Route 202
South, Suite 600, Bridgewater, New Jersey 08807.

1.   LEASE OF BUILDING; TERM. Landlord hereby leases to Tenant all that certain
general office, data center and call center space comprised of approximately
60,000 square feet, in the building to be built by Landlord and known as the
Synchronoss building (referred to herein as the “Building”) to be located on
Lots 6 and 7 of the Lehigh Valley Industrial Park VII, Bethlehem, Northampton
County, Commonwealth of Pennsylvania, and further described on the attached
Exhibit A, which is incorporated herein by reference (the “Property”) (the
Building and the Property are sometimes herein collectively called the
“Premises”) to be used and occupied for the purpose of a call center, data
center, general office, and other related uses for Tenant’s business for the
term of ten (10) years and five (5) months (the “Term”), commencing on the date
that the Landlord delivers the substantially completed Building to Tenant ready
for occupancy as evidenced by a temporary certificate of occupancy issued by the
appropriate governmental authority in accordance with Paragraph 6 of this Lease,
which date is expected to be no later than April 1, 2009 (the “Commencement
Date”). The parties agree to execute a memorandum expressing the commencement
and termination dates and the renewal term dates upon the determination thereof.
Landlord is responsible for delivering a first class office and call center
building in accordance with Exhibit B, Project Specifications and Exhibit C, the
preliminary site plan by Hanover Engineering.   2.   RENTAL. The base rental to
be paid by Tenant during the initial Term of this Lease (the “Base Rent”) shall
be payable monthly as follows:

                          Months   Rent PSF   Monthly   Annual  
1-5 (Free Base Rent Period subject to the terms of the Lease)
  $ 0.00     $ 0.00     $ 0.00  
6-17
  $ 16.25     $ 81,250.00     $ 975,000.00  
18-29
  $ 16.62     $ 83,078.13     $ 996,937.50  
30-41
  $ 16.99     $ 84,947.38     $ 1,019,368.59  
42-53
  $ 17.37     $ 86,858.70     $ 1,042,304.39  
54-65
  $ 17.76     $ 88,813.02     $ 1,065,756.24  
66-77
  $ 18.16     $ 90,811.31     $ 1,089,735.75  
78-89
  $ 18.57     $ 92,854.57     $ 1,114,254.81  
90-101
  $ 18.99     $ 94,943.79     $ 1,139,325.54  
102-113
  $ 19.42     $ 97,080.03     $ 1,164,960.36  
114-125
  $ 19.85     $ 99,264.33     $ 1,191,171.97  

1



--------------------------------------------------------------------------------



 



     Notwithstanding anything contained herein to the contrary, there shall be
no required Base Rent for the first five (5) months of the Term.

    The total annual Base Rent is predicated on a Building consisting of 60,000
total square feet multiplied by the applicable dollar amount per square foot as
set forth above. The measurement and square footage of the Building is based on
the final dimensions using an interior wall to interior wall building
measurement. In the event that the square footage of the Building is less than
said amount by more than 50 square feet, then, in such event, the Base Rent
shall be adjusted by multiplying the final square footage of the Building by the
applicable dollar amount per square foot set forth above. In no event shall the
Building exceed 61,000 total square feet. In the event of an adjustment to the
Base Rent due to the final square footage or an Allowance Deviation, the Base
Rent set forth above shall be adjusted accordingly and the final Base Rent shall
be evidenced by a written amendment to this Lease. Tenant shall make the first
monthly installment of Base Rent (for the sixth month of the Term) on the date
that this Lease is fully executed, which amount shall be credited against the
Base Rent for the sixth month of the Term. Base Rent and Additional Rent (as
defined herein) are collectively referred to as “Rent”.       The Base Rent
shall be payable monthly in advance on the first day of each month to Landlord
in readily available funds, at the address set forth above, or to such other
party or at such other place as Landlord may from time to time in writing
designate. With the exception of the Base Rent for the sixth month, no rental
shall accrue or become due until the Commencement Date; provided, however, no
Base Rent shall become due until the sixth month of the Term. After the
Temporary Certificate of Occupancy has been issued, Landlord shall diligently
complete any punchlist items and employ its best efforts to secure a Permanent
Certificate of Occupancy as soon as possible. The parties understand and
acknowledge that certain punch list items (e.g., landscaping) may not be
completed at the time of delivery of the Premises, but that Tenant shall accept
possession so long as a Temporary Certificate of Occupancy (provided the
Temporary Certificate of Occupancy allows Tenant to move into and occupy the
Premises) is obtained and subject to Landlord proceeding with due diligence to
promptly complete the punch list items.       Upon receipt of Landlord’s written
consent, which shall not be unreasonably withheld or delayed, Tenant shall have
the right to install, at its own risk, its personal property, inventory, goods,
fixtures and equipment during the period of the construction work. Landlord
shall not be liable or responsible for any such items so supplied by Tenant

2



--------------------------------------------------------------------------------



 



    during the construction period, nor for any bodily injury resulting from
Tenant’s activities on the construction site. Landlord and Tenant shall use
their best efforts to cooperate with one another during the construction period.
Should Tenant decide to install items in the Building before it is completed and
delivered to Tenant, Tenant shall give Landlord prior written notice and Tenant
shall use reasonable judgment so as to not interfere with or impede Landlord’s
work. The Commencement Date of this Lease shall begin in accordance with the
above terms and conditions; however, Tenant shall pay Landlord a pro rata amount
of Base Rent for the first month if the Commencement Date occurs on a date other
than the first day of a month.

3.   SECURITY DEPOSIT. The Tenant shall pay a security deposit of $162,500.00 to
the Landlord when the Tenant signs this Lease. If there have not been any
uncured defaults by Tenant under this Lease during the first five (5) years of
the Term, Tenant shall be entitled to a return of the security deposit at the
end of the fifth (5th) year of the Term upon a written request by Tenant
submitted to Landlord. The security deposit return shall be provided by Landlord
in the form of a Rent credit against future Rent.   4.   TAX BENEFITS AND
INCENTIVES; LICENSES AND PERMITS.       Tenant will receive all proceeds, tax
credits and other benefits from any incentive or tax packages (including but not
limited to all tax credits or other benefits relating to the LERTA program);
provided, however, any tax credits or benefits specifically related to
construction of the Building or operation and ownership of the Building shall be
for the benefit of the Landlord.       Landlord shall be responsible to obtain,
at its sole cost and expense, all licenses and permits required to construct the
Building and make all improvements, including site plan approval, inspection
fees and local and state building permits. Tenant shall be responsible to obtain
the licenses or permits that may be required by any governmental agency or
authority in order for Tenant to lawfully conduct its business, which Tenant
shall obtain at its sole cost and expense. Upon the issuance of a permanent
certificate of occupancy and completion of the punchlist items, if any, Tenant
shall, at Tenant’s sole cost and expense, take such action as may be necessary
or appropriate to cause the Premises during the Term and any extensions and
renewals to comply with all applicable federal, state, county and local laws and
ordinances and all rules, regulations and orders of all duly constituted
authorities, present or future. Tenant shall comply with all applicable laws,
ordinances, rules, regulations and orders of all duly constituted authorities,
present or future, which affect the carrying on of the business being conducted
in the Premises.   5.   INABILITY TO GIVE POSSESSION. Landlord may be unable to
give Tenant

3



--------------------------------------------------------------------------------



 



    possession of the Building as herein provided for reasons that are out of
Landlord’s control, including, but not limited to, delays or failures to perform
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions not in effect when this Lease was
entered into, severe weather conditions, or other causes which are beyond the
reasonable control of the Landlord (“Force Majeure”). During the period that
Landlord is unable to give possession for such reasons, all rights and remedies
of both parties hereunder shall be suspended.

6.   CONSTRUCTION OF THE BUILDING AND IMPROVEMENTS. Landlord agrees, at
Landlord’s sole cost and expense, to construct the building and site
improvements appurtenant thereto on a “turn-key” installation (“Improvements”)
in accordance with the General Plans and Specifications which shall be attached
hereto as Exhibit B and made a part hereof, and the provisions of this section,
as hereinafter set forth. Landlord shall include concrete bases for Tenant’s
generators with the turn-key installation. Any and all architectural, mechanical
and engineering fees specifically related to the scope of work set forth on
Exhibit B are to be paid by Landlord as a part of such turn-key construction.
Landlord shall deliver a Temporary Certificate of Occupancy by April 1, 2009
(“Target Date”), subject to extension due to Force Majeure or Tenant Delay (as
defined herein); provided, however, in no event shall a Force Majeure event
cause the Target Date to be extended later than May 15, 2009. A Tenant Delay,
however, may subject the Target Date to extension as set forth herein. If
Landlord is unable to substantially complete the Improvements on or before the
Target Date, such date to be subject to adjustment if there occurs a Tenant
Delay or Force Majeure event, Tenant shall be entitled to a credit for Rent in
the amount of two days of the initial Base Rent for each day Landlord fails to
substantially complete the Improvements after the Target Date. If Landlord does
not deliver a Temporary Certificate of Occupancy with respect to the Premises on
or before September 1, 2009 (“Outside Delivery Date”) such date subject to
extension due to a Tenant Delay up to sixty (60) days for Force Majeure events,
Tenant shall be entitled to a credit toward Rent in an amount equal to $923.08
per day, for each day after the Outside Delivery Date that Landlord does not
deliver a Temporary Certificate of Occupancy with respect to the Premises. If
Landlord does not deliver a Temporary Certificate of Occupancy with respect to
the Premises on or before December 1, 2009, subject to extension due to Tenant
Delay and up to forty five (45) days for Force Majeure events, then Tenant shall
be entitled to terminate the Lease by providing written notice to Landlord and
Landlord shall immediately return to Tenant any pre-paid Base Rent and Security
Deposit and any other amount previously paid by Tenant to Landlord with respect
to this Lease.       Landlord shall allow Tenant to install two (2) generators
as a backup power source for the Premises. Landlord shall, at its sole cost and
as part of its application and permit process for construction of the Building,
obtain permits and approvals for construction of

4



--------------------------------------------------------------------------------



 



    generator pads upon which Tenant may install its generators. Landlord agrees
to coordinate with Tenant’s generator contractor and assist Tenant with the
permitting necessary for installation of the generators, all such permitting and
installation to be at Tenant’s sole cost and expense. The exact size and
location of the generators shall be determined by reasonable agreement of the
parties. Generator installation as well as maintenance and repair shall be at
Tenant’s sole cost and expense; provided, however, that Landlord shall at its
expense construct concrete bases as appropriate for each generator. Tenant will
use commercially reasonable efforts to identify the generators as soon as
possible so Landlord will know the exact size and requirements for the concrete
pads.

    Landlord shall allow Tenant at no additional charge and at Tenant’s choice,
to install and operate antennas, satellite dish(es) or similar communications
type equipment together with associated equipment, shelters, cables, wires,
utility connections and other communications related equipment (collectively the
“Communication Equipment”), and will permit Tenant to install wiring between the
roof and Premises in appropriate locations and through conduits in the Building,
and to allow roof access at reasonable times to service and maintain such
equipment. Tenant shall be required to remove any such items at the expiration
or termination of the Lease unless Landlord waives such requirement prior to
installation and approval of the exact nature of the Communication Equipment.
The Tenant’s Communication Equipment installation shall be subject to the
following requirements: (i) Landlord must approve in advance all proposed
installations and materials, such approval not to be unreasonably withheld;
(ii) any and all work related to the roof, passing through the roof, or affixing
to the roof must be completed by Landlord’s roof contractor in order to maintain
the applicable roof warranty; (iii) Tenant must obtain all permits, approvals,
and licenses necessary for the installation and operation of the Communication
Equipment; and (iv) Tenant shall indemnify, defend, and hold Landlord harmless
from any causes of action, claims, damages, insurance losses, or issues arising
out of Tenant’s installation, use and maintenance of the Communication
Equipment.       Landlord shall furnish the Building with adequate HVAC to
support an employee density of 10 persons per 1,000 rentable square feet.      
Landlord shall submit to Tenant for its review and approval, which approval
shall not be unreasonably withheld or delayed, preliminary floor plans (the
preliminary floor plan to be similar to the previously circulated floor plan in
scope, but subject to modification as reasonably agreed to by Landlord and
Tenant) and elevations or perspective drawings showing the architectural
treatment proposed by Landlord. Landlord shall also submit to Tenant for
Tenant’s review and approval, which approval shall not be unreasonably withheld
or delayed, a drawing showing the proposed floor and concourse elevations and
contour lines. This grade and contour

5



--------------------------------------------------------------------------------



 



    plan shall also show the grades and contours of any streets, curbs,
sidewalks and alleys adjacent to the Premises. The drawings referred to herein,
along with Exhibit B aforementioned, including the Plans and Specifications
referred to thereon, shall hereinafter be called “Preliminary Plans and
Specifications”. Tenant may make such changes or variations from said
Preliminary Plans and Specifications as Tenant may desire in order to make the
Improvements most suitable for Tenant’s use (“Change Order”), in which event
Landlord shall supply the additional cost or price, if applicable, for Tenant’s
approval and if necessary advise Tenant of extension of the Target Date caused
by Tenant’s Change Order request. All additional costs for Change Orders shall
be paid by Tenant within thirty (30) days of invoicing by Landlord, which
invoices shall be after Landlord has completed the work related to the Change
Order. Failure to pay for a Change Order shall be deemed a default of the Lease
and a Tenant Delay.

    As soon as possible after this Lease has been fully executed by both
parties, Landlord shall prepare complete working drawings and specifications
(“Final Plans and Specifications”) for the proposed Improvements and submit the
same to Tenant for its review and approval, which approval shall not be
unreasonably withheld or delayed. Such Final Plans and Specifications shall be
prepared from the attached Plans and Specifications, as a guide to construction
details, heights, Tenant’s requirements, etc. Such Final Plans and
Specifications shall include at least 10 parking spaces per 1,000 rentable
square foot of space.       Landlord shall submit to Tenant a complete set of
plans for the Building including, but not limited to, size, structural,
architectural, mechanical, electrical, sprinkler, plumbing and elevations as
they become available. Tenant acknowledges that construction and design will be
ongoing simultaneously and that timely approvals are critical. Landlord and
Tenant shall submit materials and plans and provide approvals in accordance with
the Critical Date Schedule attached hereto and made a part hereof as Exhibit D.
Failure of Tenant to review or submit items in accordance with the Critical Date
Schedule shall be considered a “Tenant Delay”.       Landlord shall then, as
quickly as possible and at Landlord’s expense, obtain all permits and zoning
variances, if required, (“Permits”) as may be necessary for or desired by Tenant
to permit the construction of all Improvements as stipulated on the Final Plans
and Specifications, including, but not limited to, the building and
appurtenances, signs, driveways, parking areas and curb openings, and those
necessary to permit the operation by Tenant of a business for the uses stated in
this Lease.       When the Permits have been obtained, Landlord shall
immediately contract for the building construction in accordance with the Final
Plans and Specifications, and promptly construct the Improvements as set forth
thereon. Landlord shall further

6



--------------------------------------------------------------------------------



 



    notify Tenant when construction on the site has commenced, provide Tenant
with a construction schedule, and give Tenant weekly progress reports as to the
status of construction. Landlord shall diligently follow the construction work
in order to carry it through to completion as quickly as reasonably possible,
due regard being given to Force Majeure, Tenant Delay, and other circumstances
beyond the control of Landlord and/or the contractor. Tenant may inspect the
work from time to time during construction and on its completion.

7.   AFFIRMATIVE COVENANTS OF TENANT. Tenant covenants and agrees that it will
without demand:

  a.   Pay the Rent and all other charges herein reserved as rent on the days
and times that the same are made payable without fail, and without setoff,
deduction or counter-claim, except as hereinafter set forth. Tenant shall pay a
late charge at the rate of five percent (5%) of each dollar of Rent or any other
sum due Landlord under this Lease, not paid within ten (10) days after receipt
of written notice that such amount is past due; provided, however, no written
notice shall be required in the event Landlord has provided such written notice
with respect to this Section 7(a) during the prior twelve (12) months. If
Landlord shall at any time or times accept said rent or rent charges after the
same shall have become due and payable, such acceptance shall not excuse any
future delays, or constitute, or be construed as a waiver of any of Landlord’s
rights. Tenant agrees that any charge or payment herein reserved, included or
agreed to be treated or collected as Rent may be proceeded for and recovered by
Landlord in the same manner as rent due and in arrears.     b.   Comply in all
material respects with applicable requirements of the constituted public
authorities and with the terms of any state or federal statute or local
ordinance or regulation applicable to Tenant on its use of the Building,
including, but not limited to, the parking and loading dock requirements.     c.
  Comply with the reasonable rules and regulations from time to time made by
Landlord for the safety, care, upkeep and cleanliness of the Building and
appurtenances of which it is a part. Tenant agrees that such rules and
regulations shall, when written notice thereof is given to Tenant, form a part
of this Lease, effective upon receipt of same. Notwithstanding the foregoing,
Landlord shall not enact any rules and regulations that unreasonably interfere
with Tenant’s business operations at the Premises.     d.   Keep the Premises in
good order and condition, ordinary wear and tear, damage by fire or casualty and
damages which are Landlord’s obligation to repair excepted, and upon termination
of this Lease to deliver up to Landlord the Premises in the

7



--------------------------------------------------------------------------------



 



      same condition as Tenant has herein agreed to keep them.     e.   Keep
nothing which is explosive or which might unduly increase the risk of fire or
other casualty at the Premises.     f.   Comply in all material respects with
the reasonable requirements of Landlord’s property casualty insurance carrier to
the extent written notice is provided to Tenant with respect to such
requirements.     g.   Keep trash within covered dumpsters or containers.     h.
  Keep the exterior portions of the Property including, but not limited to, the
parking lots, loading areas and driveways free of garbage and debris.     i.  
Give to Landlord prompt written notice of any accident, fire or damage occurring
on or to the Premises within one Business Day of occurrence thereof.     j.  
Peaceably deliver up and surrender the Premises to Landlord at the expiration or
sooner termination of this Lease and promptly deliver to Landlord at its office
all keys for the Building.

8.   SUBLET AND ASSIGNMENT. Tenant may sublet or assign this Lease with
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed. If Tenant is a corporation, partnership, limited liability
company, or other entity, its dissolution or the transfer or assignment of any
stock or interest in such corporation, partnership, limited liability company,
or other entity aggregating more than fifty percent (50%) of the ownership or
control of such corporation, partnership, limited liability company, or other
entity, at the time such entity becomes Tenant hereunder, shall be deemed an
assignment of this Lease and, therefore, subject to the restrictions of this
Paragraph. Notwithstanding the foregoing, Tenant may assign or sublet all or any
portion of the Premises to (i) any of its affiliates, (ii) any corporation
resulting from the merger or consolidation with Tenant or the direct or indirect
acquisition of a controlling equity interest in Tenant, (iii) any entity that
acquires all or substantially all of Tenant’s assets as a going concern of the
business that is being conducted on the Premises, or (iv) any Strategic
Affiliate (as defined herein), as long as the assignee or sublessee is a bona
fide entity and assumes the obligations of Tenant (collectively an “Affiliate
Assignment”). A Strategic Affiliate shall be defined herein as any entity with
which Tenant has a written agreement relating to, without limitation, at least
one of the following: the (i) sale, (ii) use, (iii) marketing,
(iv) distributing, (v) delivering, (vi) licensing, (vii) leasing,
(viii) cross-licensing, (ix) sharing, (x) protecting or (xi) securing of
insurance products or services. An Affiliate Assignment may be made without the
prior written consent of Landlord so long as: (i)

8



--------------------------------------------------------------------------------



 



    Tenant gives Landlord at least thirty (30) days advance written notice (the
“Affiliate Assignment Notice”), (ii) the assignee if an assignment assumes all
of the liabilities of the Tenant under the Lease and uses the Premises for the
uses permitted by this Lease, (iii) if a sublease such sublease is subordinate
to the Lease, (iv) the assignee in an assignment or subtenant in a sublease has
a total net worth at least equal to Three Hundred Million Dollars
($300,000,000.00) or has Five Million Dollars ($5,000,000.00) in cash and
marketable securities, a debt to equity ratio of less than or equal to 1.0, and
positive cash flow from operations over the last two (2) fiscal quarters; and
(v) Tenant provides Landlord, along with the Affiliate Assignment Notice, with a
check equal to one (1) month of the Base Rent required to be paid on the
commencement date of the assignment or sublet to be held by Landlord as an
additional security deposit in accordance with the terms of this Lease. Any
Affiliate Assignment consented to by Landlord shall not release Tenant from the
obligations of Tenant under this Lease and Tenant and any affiliate or Strategic
Affiliate subtenant or assignee shall remain jointly and severally liable with
Tenant under the Lease. If Tenant receives any excess consideration from an
assignment or sublease that exceeds the Rent, Additional Rent and other sums
Tenant must pay to Landlord pursuant to the terms of this Lease, Tenant must pay
Landlord fifty percent (50%) of such excess consideration. The sums payable
under the preceding sentence shall be paid to Landlord as, when and if paid by
the assignee or subtenant to Tenant. Tenant may not mortgage or encumber any
part of the Premises or its interest therein without Landlord’s prior written
consent, which may be withheld in Landlord’s sole and absolute discretion except
for an encumbrance on Tenant’s interest, which Landlord will not unreasonably
withhold its consent to provided such encumbrances in no way reduces the value
of the Premises, violates the terms of Landlord’s financing, or inhibits
Landlord’s ability to sell the Premises.

9.   NEGATIVE COVENANTS OF TENANT. Tenant covenants and agrees that it will do
none of the following without the written consent of Landlord, which consent
shall not be unreasonably withheld or delayed:

  a.   Except as set forth in Section 41 below, place or allow to be placed a
sign upon the Property or on the outside of the Building. In case of the breach
of this covenant (in addition to all other remedies given to Landlord
hereunder), Landlord shall have the right to remove such sign.     b.   Make any
structural alterations, improvements or additions to the Building or Property
without the written consent, not to be unreasonably withheld or delayed, of the
Landlord; provided, however, Tenant may make non-structural alterations to the
Premises without obtaining Landlord’s prior written consent, provided that (i)
such alterations do not exceed $60,000 in cost; and (ii) Tenant provides
Landlord with prior written notice of its intention to make such alterations
together with the

9



--------------------------------------------------------------------------------



 



      plans and specifications for same. Landlord shall designate ninety
(90) days prior to the expiration of the then current lease term, whether said
alterations, improvements, additions or fixtures and equipment shall remain on
the Premises or be removed by Tenant at the expiration or earlier termination of
this Lease; provided, however, that Tenant shall not be required to remove any
alterations, improvements, additions or fixtures to the extent such are made in
connection with the initial build out of the Premises.

  c.   Use, operate or maintain any machinery, equipment or fixture that, in
Landlord’s reasonable opinion, is harmful to the Building and appurtenances of
which the Building is a part, or is disturbing to the other occupants of the
Building.

10.   LANDLORD’S RIGHT TO ENTER. Tenant shall permit Landlord, Landlord’s
agents, cleaners or employees or any other person or persons authorized by
Landlord, to inspect the Premises during business hours upon reasonable notice,
and if Landlord shall so elect, for making reasonable alterations, improvements
or repairs to the Building or for any reasonable purpose in connection with the
operation and maintenance of the Building. Notwithstanding the foregoing, in the
event of an emergency, Landlord shall not be obligated to notify Tenant of its
intention to enter the Premises.

11.   RELEASE AND INDEMNIFICATION.

  a.   Tenant releases Landlord and agrees to defend, indemnify and hold
harmless Landlord from any claim by any person for any injury, death, damage,
loss, liability or expense which arises upon, about, or in connection with the
Premises due to an occurrence during the Term or any period of occupancy by the
Tenant, and arises due to:

  (i)   the negligence of Tenant, its employees, agents or invitees; or     (ii)
  the intentional misconduct or criminal acts of Tenant, its employees, agents
or invitees; or     (iii)   a breach by Tenant, its employees, agents or
invitees of any environmental law that applies at any time during the Lease
Term.

  b.   Tenant releases Landlord from any claim by Tenant, its employees or
agents for any injury, death, damage, loss, liability or expense which arises
from: (i) the stoppage, malfunction or breakdown of any of the systems serving
the Premises or the Building, including without limitation, the water system,
the plumbing system, the sewer system, the drainage system, the sprinkler
system, the electric

10



--------------------------------------------------------------------------------



 



      system, the lighting, the gas system, or the heating, ventilating and air
system, unless said stoppage, malfunction or breakdown is due to improper
initial installation or construction by Landlord, its contractors or is covered
by contractors’ warranties; or (ii) the stoppage or reduction of utility
service, unless due to improper or faulty original installation by Landlord or
its contractors.

  c.   Notwithstanding anything to the contrary contained in this clause,
Tenant’s agreement to release, defend, indemnify and hold Landlord harmless
shall not apply to the ordinary negligence of the Landlord, its employees, or
its agents, as such ordinary negligence relates to any obligation of the
Landlord, per this Lease, to construct, alter, repair, maintain or service those
portions of the Premises and the Building, including the roof replacement,
foundation and structural elements which Landlord is required to maintain,
repair and replace pursuant to the terms of this Lease. Landlord agrees to
release, defend, indemnify and hold Tenant harmless from any claim by any person
for any injury, death, damage, loss, liability or expense which arises from the
negligence of Landlord, its employees or agents in fulfilling its obligations
under this Lease to construct, alter, maintain or service those portions of the
Premises and the Building that Landlord is required to maintain, repair and
replace pursuant to the terms of this Lease.     d.   Both parties’ obligations
under the terms of this clause shall survive the termination or expiration of
this Lease for a period of one (1) year.

12.   FIRE OR OTHER CASUALTY.

    If during the term of this Lease or any renewal or extension thereof, the
Building is totally destroyed or is so damaged by fire or other casualty that
the same cannot in the reasonable opinion of Landlord’s architect or engineer be
repaired or restored within 365 days from the date of said damage (a “Major
Casualty”), then this Lease shall absolutely cease and terminate and the Rent
shall abate for the balance of the Term. In such case, Landlord shall notify
Tenant in writing within sixty (60) days after the Building is damaged that the
damage has resulted in a Major Casualty and Tenant shall pay the Rent
apportioned to the date of such damage and Landlord may enter upon and repossess
the Premises upon thirty (30) days written notice to Tenant.

    If the damage caused as above can be repaired or restored within the
365 days from the date said damage (a “Minor Casualty”), Landlord shall promptly
restore the Premises to the condition it was in prior to such Minor Casualty and
all Rent shall be abated or apportioned during the time Landlord is in
possession. If the damage caused as above is only slight, Landlord shall repair
whatever portion, if any, of the Premises that may have been damaged by fire or
other casualty. During such repair,

11



--------------------------------------------------------------------------------



 



    Tenant shall pay Rent only for that portion of the Premises that is
undamaged by such fire or other casualty.

    In the event the Landlord does not notify Tenant in writing that the damage
has resulted in a Major Casualty, but Landlord fails or is unable to, within
365 days from the date of said damage, restore the Premises to the condition it
was in prior to the casualty, Tenant shall have the option of terminating this
Lease by giving written notice of termination to Landlord at any time after the
expiration of said 365 day period but prior to the date Landlord completes the
restoration of the Premises.

13.   INSURANCE. Tenant shall keep and maintain throughout the Term of the Lease
the following insurance:

  (a)   Property insurance for all personal property and trade fixtures of
Tenant in the Premises insured with “Special Form” insurance in an amount to
cover one hundred (100%) percent of the replacement cost of the property and
fixtures.     (b)   Contractual (including, without limitation, coverage for a
Tenant’s indemnification obligations) and comprehensive general liability
insurance, including public liability and property damage, with a minimum
combined single limit of liability of at least three million dollars
($3,000,000.00) for personal injuries or deaths of persons occurring in or about
the Premises.     (c)   Workmen’s compensation insurance in accordance with the
applicable laws and regulations.

Landlord shall keep and maintain throughout the Term of the Lease the following
insurance for the benefit of Landlord and Tenant, which shall be an Operating
Expense pursuant to Section 16:

  (a)   An “all risk” property insurance in an amount equal to the full
replacement cost of the Building, insuring against risks normally insured
against by reasonably prudent owners of comparable properties.     (b)   Loss of
rent coverage in commercially reasonable amounts with Landlord named as loss
payee (such insurance may be provided by Tenant (and not included as an
Operating Expense), subject to Landlord and its lender’s reasonable review and
approval and the insurance requirements set forth herein).

12



--------------------------------------------------------------------------------



 



Tenant and Landlord, if applicable, hereby waives claims arising in any manner
in its (Injured Party’s) favor and against the other party for loss or damage to
Injured Party’s property located within or constituting a part or all of the
Premises, and for loss due to business interruption. This waiver applies to the
extent the loss or damage is covered by the Injured Party’s insurance, or the
insurance the Injured Party is required to carry under Section 13, whichever is
greater. The waiver also applies to each party’s directors, officers, employees,
shareholders, members, owners and agents. The waiver does not apply to claims
caused by a party’s willful misconduct. Landlord and Tenant shall obtain such a
release and waiver of subrogation from their respective insurance carriers and
shall obtain any special endorsements, if required by their insurer, to evidence
compliance with the aforementioned waiver.
The amounts of coverage required by this Lease to be maintained by Tenant are
subject to Landlord’s lender’s reasonable review and requirements and review at
the end of each two-year period following the Commencement Date. At each review
the amounts of Tenant’s coverage shall be increased to the amounts of coverage
carried by prudent tenants of comparable buildings in the Lehigh Valley.
Insurance policies required to be maintained by Tenant in this Lease shall:

  (a)   Be issued by insurance companies licensed to do business in the
Commonwealth of Pennsylvania with policy audit ratings of Standard and Poor’s
who are A rated or better or an AM Best rating of A VII (subject to Landlord’s
lender’s reasonable approval of the rating) in the most current Best’s Insurance
Reports available. If the Standard and Poor and Best’s ratings are changed or
discontinued, Landlord shall reasonably select an equivalent method of rating
insurance companies.     (b)   Name Landlord and its agents and Landlord’s
mortgage lender, if required, as additional insureds as their interest may
appear.     (c)   Provide that the insurance not be canceled or materially
changed in the scope or amount of coverage unless thirty (30) days advance
notice is given to Landlord     (d)   Be permitted to be carried through a
“blanket” policy or “umbrella” coverage.     (e)   Be maintained during the
entire Term and any extension term.     (f)   Include commercially reasonable
deductibles subject to Landlord’s lender’s reasonable requirements.

13



--------------------------------------------------------------------------------



 



By the Commencement Date and upon each renewal of its insurance policies, Tenant
shall give certificates of insurance to Landlord. The certificate shall specify
amounts, types of coverage, the waiver of subrogation, and the insurance
criteria listed in this Section 13. The policies shall be renewed or replaced
and maintained by Tenant. If Tenant fails to give the required certificate
within ten (10) days after notice of demand for it by Landlord, Landlord may
obtain and pay for that insurance and receive reimbursement from Tenant as
Additional Rent. Tenant acknowledges and agrees that Landlord shall not be
obligated to maintain insurance for Tenant’s benefit or to name Tenant as a loss
payee or additional insured on any policy of insurance maintained by Landlord.

14.   UTILITIES.

14.01   Tenant shall pay for all utilities and other services furnished to the
Premises, including but not limited to electric, gas, oil, phone, cable, and
shall contract directly with the service-providers for such services to be put
in Tenant’s name prior to the Commencement Date.   14.02   Landlord shall have
no responsibility or liability to Tenant, nor shall there be any abatement in
the said Rent for any failure to supply any of said utility services unless such
failure is due to any act or omission of Landlord. Alterations or improvements
shall be made at such a time and in such a manner as to reduce interference with
Tenant’s business at the Premises and after reasonable prior written notice to
Tenant except in case of an emergency.

15.   REPAIRS AND MAINTENANCE.

15.01   (a) Except for repairs and replacements that Tenant must make as set
forth in this Section, Landlord shall throughout the Term of this Lease be
responsible for completing the following maintenance and repairs, such items to
charged to the Tenant as Operating Expenses (as defined herein): (i) snow
removal from the parking lot, (ii) lawn mowing, landscaping, and general grounds
upkeep, (iii) janitorial services, and (iv) all mechanical system general
maintenance and repair, not due to the negligence or neglect of Tenant.

    (b) In addition, Landlord shall be responsible at its sole cost and expense
for the maintenance, repairs and replacements of the following (which shall not
be including in Operating Expenses), provided such repairs are not due to the
negligence or neglect of Tenant: (i) exterior walls, (ii) foundation and
footings, (iii) structural elements, (iv) parking lot, but

14



--------------------------------------------------------------------------------



 



      expressly limited to one (1) year; (v) roof (including membrane,
insulation and flashing), but expressly limited to the warranty period of ten
(10) years for all labor and twenty (20) years for all materials; and (v) major
mechanical system and major plumbing repairs and replacements, but expressly
limited to the five (5) years for all HVAC repairs and replacements. Any
mechanical repairs arising out of Tenant installations or Tenant modifications
to the mechanical systems installed by Landlord shall be the responsibility of
Tenant.

  15.02   Tenant, at its sole cost and expense and throughout the term of this
Lease, shall keep and maintain the Premises in good order and condition, free of
accumulation of dirt and rubbish, and shall promptly notify Landlord of the need
for any repairs and replacements necessary to keep and maintain the Premises in
good order and condition. Tenant’s obligations for repair and maintenance of the
Premises shall include any repair and maintenance work not specifically required
to be completed by Landlord as set forth in this Lease.

  15.03   Tenant shall be responsible for the following repairs and
replacements, including capital replacements and improvements, upon expiration
of the applicable warranty: (i) roof — 10 years labor, 20 years materials;
(ii) HVAC — 5 years, except compressors that are 3 years; and (iii) parking lot
and all paved areas — 1 year. Upon expiration of the foregoing warranty periods,
Landlord shall have no obligation to repair the roof, HVAC, and parking lot. All
repairs made by Tenant shall to the extent commercially practicable utilize
materials and equipment that are equal in quality and usefulness to those
originally used in constructing the Premises. Tenant shall perform routine
maintenance on all HVAC systems appurtenant to the Premises using a service
firm(s), reasonably acceptable to Landlord, which shall provide service and
maintenance in accordance with the manufacturer’s recommendations and shall
provide a copy of the contract to Landlord. In the event Tenant fails to enter
into an HVAC service contract as provided above within ninety (90) days of
occupying the Premises, Landlord shall obtain a contract on behalf of Tenant
that is consistent with Landlord’s other maintenance contracts for other of its
tenants and shall bill Tenant directly for such contract.

  15.04   Landlord shall have the right to inspect the Premises from time to
time as it deems, in its sole opinion, necessary, and request that Tenant comply
with the terms of this Section. Within thirty (30) days of written notice from
Landlord, Tenant shall make, or diligently pursue to completion, all repairs and
replacements it is instructed to make pursuant to Landlord’s notice;

15



--------------------------------------------------------------------------------



 



       provided that such repairs and/or replacements are required to be made by
Tenant under the terms of this Lease.

  15.05   In the event Tenant fails to perform, or diligently pursue to
completion, its obligations under this section, Landlord may, after giving
written notice and a cure period not to exceed thirty (30) days, perform on
Tenant’s behalf and recover the reasonable out of pocket costs and expenses of
said performance from Tenant upon demand and presentation of invoices
representing the same. Any such amounts shall be considered Additional Rent
hereunder.

16.   OPERATING EXPENSES AND ADDITIONAL RENT.

  16.01   Tenant shall pay to Landlord an Operating Expense Allowance of Three
Hundred Seven Thousand Two Hundred 00/100 Dollars ($307,200.00) per year in
equal monthly installments of Twenty Five Thousand Six Hundred and 00/100
Dollars ($25,600.00) payable on the first day of each month with the payment of
Base Rent, such amount based on $5.12 per square feet and to be adjusted if the
square footage of the Building is adjusted in accordance with Section 2 of the
Lease.     16.02   If the actual Tenant’s Pro-Rata Share of Operating Expenses
for any Operating Year shall be greater than the total Operating Expense
Allowance for such year, Tenant shall pay to Landlord as additional rent an
amount equal to the difference between the actual amount of Tenant’s Pro-Rata
Share of Operating Expenses for the Operating Year and the total Operating
Expense Allowance for such year (hereinafter referred to as the “Operating
Expense Adjustment). If Tenant occupies the Premises or a portion thereof for
less than a full Operating Year, the Operating Expense Adjustment will be
calculated in proportion to the amount of time in such Operating Year that
Tenant occupied the Premises. Such Operating Expense Adjustment, if any, shall
be paid in the following manner: within one hundred twenty (120) days following
the end of the first and each succeeding Operating Year, Landlord shall furnish
to Tenant an Operating Expense Statement setting forth (a) the Operating Expense
for the preceding Operating Year; (b) the Operating Expense Allowance; and
(c) Tenant’s Operating Expense Adjustment for such Operating Year. Within thirty
(30) days following receipt of such Operating Expense Statement, Tenant shall
pay to Landlord as additional rent the Operating Expense Adjustment for such
Operating Year. Commencing with the first month of the second Operating Year and
for each Operating Year thereafter, Landlord may modify the Operating Expense
Allowance Tenant is required to pay based on the prior year Operating Expense
Adjustment.

16



--------------------------------------------------------------------------------



 



      Tenant shall be required to pay the Operating Expense Adjustment, if any,
for the final year of the Term of the Lease by the earlier to occur of thirty
(30) days following receipt of the final Operating Expense Statement or
expiration or termination of the Lease and as a condition for Landlord’s return
of the Security Deposit. Failure to pay the final Operating Expense Adjustment
shall be a default of this Lease and entitle Landlord to all rights and remedies
set forth herein.

      Provided Tenant is not in Default of any of the terms of this Lease,
Tenant, and its agents, and employees shall have ninety (90) days after
receiving the Operating Expense Statement to, at Tenant’s own expense, audit
Landlord’s books and records concerning the Operating Expense Statement (but not
any prior Operating Expense Statement) at a mutually convenient time at
Landlord’s offices, for the purpose of verifying the information contained in
any Statement. Such audit must be conducted by an independent regionally
recognized accounting firm that is not being compensated by Tenant on a
contingency fee bases. If Tenant disputes the accuracy of Landlord’s Operating
Expense Statement, Tenant shall still pay the amount shown owing until the
dispute is resolved. No subtenant shall have the right to conduct an audit. Any
Operating Expense Statement not audited within said ninety (90) day period shall
be deemed to be correct.

  16.03   As used in this Section 16, the following words and terms shall be
defined as hereinafter set forth:

      A. “Operating Year” shall mean each calendar year, or other period of
twelve (12) months as hereinafter may be adopted by Landlord as its fiscal year,
occurring during the Term of the Lease.         B. “Operating Expense Allowance”
shall mean and equal the monthly amount set forth in Section 16.01 above,
subject to adjustment based on any Operating Expense Adjustment as set forth
above.

      C. “Operating Expense Statement” shall mean a statement in writing signed
by Landlord, setting forth in reasonable detail (i) the Operating Expense for
the preceding Operating Year; (ii) the Operating Expense Allowance; and
(iii) the Tenant’s Operating Expense Adjustment for such Operating Year or
portion thereof. The Operating Expense Statement for each Operating Year shall
be available for inspection by Tenant at Landlord’s office during normal
business hours.

17



--------------------------------------------------------------------------------



 



     D. “Operating Expenses” shall mean the following expenses incurred by the
Landlord in connection with the operation, repair and maintenance of the
Premises, Building, and Property: (i) real estate taxes and other taxes or
charges levied in lieu of such taxes, general and special public assessments,
charges imposed by any governmental authority pursuant to anti-pollution or
environmental legislation, taxes on the rentals of the Building or the use,
occupancy or renting of space therein, and any costs associated with disputing
such taxes; (ii) premiums and fees for fire and extended coverage insurance,
insurance against loss or rentals for space in the Building and any other
insurance Landlord is required to carry pursuant to this Lease and by its
lender, all in amounts and coverages (with additional policies against
additional risks) as may be required by Landlord or its lender; (iii) water and
sewer service charges; (iv) all maintenance and repair costs that are Landlord’s
responsibility as set forth herein (except for those costs that are Landlord’s
responsibility pursuant to Section 15.01(b) which shall not be included as
Operating Expenses), including, but not limited to, the costs of all labor,
materials, and supplies incidental thereto; (v) wages, salaries, fees and other
compensation and payments and payroll taxes and contributions to any social
security, unemployment insurance, welfare, pension or similar fund and payments
for other fringe benefits required by law, union agreement or otherwise made to
or on behalf of all employees of Landlord performing services rendered in
connection with the operation and maintenance of the Building and Property,
including, without limitation, payments made directly to or through independent
contractors for performance of such services or for servicing or maintenance
contracts; (vi) management fees payable to the managing agent for the Building
in the amount of five percent (5%) of gross Rent; and (vii) any and all other
costs and expenses of Landlord incurred in connection with the operation,
repair, and maintenance of the Building and Property all in accordance with
generally accepted accounting principles (“GAAP”) consistently applied in the
operation, maintenance, and repair of a first class facility that are not
excluded below.
     Notwithstanding anything to the contrary set forth in the preceding
paragraph, the term “Operating Expenses” shall not include: (i) depreciation on
the Building or equipment therein; (ii) Landlord’s loan payments and any
depreciation and amortization; (iii) interest, net income, franchise or capital
stock taxes payable by Landlord; (iv) executive salaries and salaries for
employees above the level of building manager; (v) real estate broker’s
commissions; (vi) costs of repairs and replacements incurred by reason of fire,
windstorm, or other casualty or caused by the exercise of the right of eminent
domain to the extent Landlord is reimbursed by insurance proceeds or
condemnation awards; (vii) costs of repairs or replacements covered by warranty
or guaranty; (viii) all fines and penalties incurred because Landlord violated
any governmental rule or regulation; (ix) contributions to reserves; (x) costs
of cleanup/remediation of hazardous substances;(xi) the cost of any alterations,
capital improvement, equipment replacement and other items which under GAAP are
properly classified as capital expenditures not required by any changes in
applicable laws, rules, or regulations, including a new or changed

18



--------------------------------------------------------------------------------



 



interpretation of an applicable law, of any governmental authorities, enacted
after the Lease was signed and amortized over the useful life of the
improvement, as reasonably determined by Landlord; (xii) cost of repairs
necessitated by Landlord’s negligence or willful misconduct; (xiii) cost of
correcting any latent defects or original design defects in the Building
construction, materials or equipment; (xiv) salaries of employees retained by
Landlord for any purpose not directly related to the Premises, and such salaries
to be allowed only in proportion to such employees direct work on the Premises;
(xv) the portion of employee expenses which reflects that portion of such
employee’s time which is not spent directly and solely in the operation of the
Property; (xvi) Landlord’s general corporate overhead and administrative
expenses; (xvii) expenses incurred by Landlord in order to comply with its
direct obligations under this Lease; (xviii) reserves of any kind; (xix) fees
paid to affiliates of Landlord to the extent that such fees exceed the customary
amount charged for the services provided; (xx) expenses incurred by Landlord in
connection with any financing, sale or syndication of the Property; (xxi) any
penalty or fine incurred by Landlord due to Landlord’s violation of any federal,
state, or local law or regulation; (xxii) any interest or penalty paid by
Landlord with respect to any Operating Expense (unless such interest or penalty
is due to Tenant’s late payment of such Operating Expense); (xxiii) expenses for
any item or service which Tenant pays directly to a third party or separately
reimburses Landlord; (xxiv) any deductible portion of an insured loss concerning
the Building; and (xxv) other items not customarily included as operating
expenses for similar buildings.
               Notwithstanding the foregoing provisions of this subparagraph,
Tenant shall have the right at any time to dispute the amount of real estate
taxes charged by the municipality; provided, however, Tenant must continue to
pay Operating Expenses and Tenant shall pursue such tax appeal at its own cost
and expense. Any tax savings obtained by Tenant shall be adjusted as an
Operating Expense Adjustment.

  F.   “Tenant’s Pro-Rata Share” means one hundred percent (100%).

     16.04 Any and all sums due hereunder in addition to Base Rent shall be
deemed and referred to herein as “Additional Rent”. Additional Rent shall also
include any sums which may become due Landlord by reason of the failure of
Tenant to comply with any and all covenants of this Lease.

17.   EVENTS OF DEFAULT BY TENANT. The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant (each, an
“Event of Default”):

  a.   If Tenant fails to pay the Base Rent or any Additional Rent or make any
other payment required to be made by Tenant under this Lease and the Exhibits
hereto as and when due and such failure continues for ten (10) days after
written notice

19



--------------------------------------------------------------------------------



 



      thereof is received by Tenant; or

  b.   If Tenant violates or fails to perform or otherwise breaks any covenant
or agreement herein contained and does not cure said violation or failure within
thirty (30) days after receipt of written notice or if said condition cannot
reasonably be cured within such time period and Tenant commences the cure within
thirty (30) days after receipt of written notice and diligently works to
complete the cure; or     c.   If Tenant fails to provide estoppel certificates
or other certificates as herein provided within thirty (30) days of receipt of
written notice of such failure; or     d.   If Tenant fails to vacate and
surrender the Premises as required by this Lease upon the expiration of the Term
or sooner termination of this Lease; or     e.   If Tenant submits to Landlord
any materially false information on any document required to be given by Tenant
to Landlord; or     f.   If Tenant makes an assignment for the benefit of
creditors; or whenever Tenant seeks or consents to or acquiesces in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties; or whenever a permanent or temporary
receiver of Tenant for substantially all of the assets of Tenant shall be
appointed; or an order, judgment or decree shall be entered by any court of
competent jurisdiction on the application of a creditor.

18.   LANDLORD’S REMEDIES. If there shall occur an Event of Default, then in
addition to any other remedies available to Landlord at Law or equity, Landlord
may at its option:

  a.   Collect or bring action for all Base Rent and Additional Rent which is in
arrears, or proceed by an action in ejectment as herein elsewhere provided for
in case of rent in arrears, or may file a Proof of Claim in any bankruptcy or
insolvency proceedings for such Base Rent and Additional Rent, or institute any
other proceedings, whether similar or dissimilar to the foregoing, to enforce
payment thereof; and/or     b.   Landlord, or anyone acting on Landlord’s behalf
may, pursuant to legal process, and after giving reasonable prior notice to
Tenant, enter the Building; and,

  (1)   may remove from the Building all goods and chattels found therein to any
other place or location as Landlord may desire and any reasonable cost incurred
for said removal and any charges made for storage of said goods and

20



--------------------------------------------------------------------------------



 



      chattels at the location to which they are removed Tenant agrees to pay;
or     (2)   take immediate possession and may lease the Building or any part
thereof to such person, company, firm or corporation as may in Landlord’s
reasonable business discretion seem best and Tenant shall be liable for the
difference between any such rents collected and the rent for the then-current
term under this Lease; and/or

  c.   Terminate this Lease and recover from Tenant upon demand therefor, as
liquidated and agreed upon final damages for Tenant’s default and in lieu of all
current damages beyond the date of such demand (it being agreed that it would be
impracticable or extremely difficult to fix the actual damages), an amount equal
to the excess, if any, of (a) Base Rent, Additional Rent and other sums which
would be payable under this Lease for the remainder of the Term from the date of
such demand for what would have been the then unexpired Term of this Lease in
the absence of such termination, discounted at the rate of 7% per annum, over
(b) the then fair market rental value of the Premises discounted at a like rate.
If any statute or rule of law shall validly limit the amount of such liquidated
final damages to less than the amount above agreed upon, Landlord shall be
entitled to the maximum amount allowable under such statute or rule of law.

18A.   EVENTS OF DEFAULT BY LANDLORD. The occurrence of any of any of the
following shall constitute a material default and breach of this Lease by
Landlord (each, an “Event of Default”):

  1.   A breach of its covenants of quiet enjoyment set forth in Section 30
hereof.     2.   Failure by Landlord to substantially observe or perform any
covenant, condition, obligation or agreement on its part to be observed or
performed under this Lease.

18B.   TENANT’S REMEDIES. Whenever any Event of Default by Landlord occurs and
is continuing, Tenant, as described below, may take any one or more of the
following actions after the giving of thirty (30) days’ written notice by Tenant
to Landlord, but only if the Event of Default has not been cured within said
thirty (30) days or if the Event of Default cannot be cured within thirty
(30) days and the Landlord does not provide assurances reasonably satisfactory
to Tenant that the Event of Default will be cured as soon as reasonably possible
and Landlord commences the cure during such thirty (30) day period:

  1.   Tenant may (but without any obligation to do so) cure such default and
such expense shall be paid by Landlord to Tenant within ten (10) days after a

21



--------------------------------------------------------------------------------



 



      statement therefore is rendered.     2.   Tenant may utilize any and all
other remedies or actions at law or in equity available to it.

19.   REMEDIES CUMULATIVE. All of the remedies hereinbefore given and all rights
and remedies under law and equity shall be cumulative and concurrent. No
termination of this Lease or the taking or recovering of the Premises shall
deprive Landlord of any of its remedies or actions against Tenant for any and
all sums due at the time, or which under the terms hereof, would in the future
become due, nor shall the bringing of any action for Rent or breach of covenant,
or the resort to any other remedy herein provided for the recovery of Rent be
construed as a waiver of the right to obtain possession of the Premises. The
rights and remedies given to parties in this Lease are distinct, separate and
cumulative remedies, and not one of them, whether or not exercised by a party,
shall be deemed to be in exclusion of any of the others.   20.   RIGHT OF
ASSIGNEE OF LANDLORD. The right to enforce all of the provisions of this Lease
may be exercised by an assignee of all of Landlord’s right, title and interest
in this Lease in its, his, her or their own name, provided such assignee also
agrees to perform and be responsible for all of the obligations imposed upon
Landlord in this Lease.   21.   ATTORNMENT. In the event of the sale or
assignment of Landlord’s interest in the Building or in the event of exercise of
the power of sale under any mortgage made by Landlord covering the Building,
Tenant shall attorn to the purchaser and recognize such purchaser as Landlord
under this Lease, provided said Purchaser agrees to perform and be responsible
for all of the obligations imposed upon Landlord in this Lease and agrees to
enter into an Attornment, Subordination and Non-Disturbance Agreement reasonably
acceptable to Tenant (an “SNDA”).   22.   SUBORDINATION. At the option of
Landlord or Landlord’s permanent lender, or both of them, this Lease and
Tenant’s interest hereunder shall be subject and subordinate at all times to any
mortgage or mortgages, deed or deeds of trust, or such other security instrument
or instruments, including all renewals, extensions, consolidations, assignments
and refinances of the same, as well as all advances made upon the security
thereof, which now or hereafter become liens upon the Landlord’s fee and/or
leasehold interest in the demised Premises, and/or any and all of the buildings
now and hereafter erected to be erected and/or any and all of the land
comprising the Property, provided, however, that in each such case, the holder
of such other security, the trustee of such deed of trust or holder of such
other security instrument shall agree that this Lease shall not be divested or
in any way affected by

22



--------------------------------------------------------------------------------



 



    foreclosure or other default proceedings under said mortgage, deed or trust,
or other instrument or other obligations secured thereby, so long as Tenant
shall not be in default under the terms of this Lease; and Tenant agrees that
this Lease shall remain in full force and effect notwithstanding any such
default proceedings. Upon Landlord entering into any financing for the Premises,
Landlord, Tenant and such lender shall execute an SNDA memorializing the terms
of this Section 22, such SNDA to be on Lender’s form, but reasonably acceptable
to Landlord and Tenant.   23.   EXECUTION OF DOCUMENTS. The above subordination
shall be self-executing, but Tenant agrees upon demand to execute such other
reasonable document or documents as may be required by a mortgagee, trustee
under any deed of trust, or holder of similar security interest or any party to
the types of documents enumerated herein for the purpose of subordinating this
Lease in accordance with the foregoing. Tenant shall respond to all requests
hereunder for Attornment and Subordination Agreements within ten (10) days of
its receipt of written request from Landlord.   24.   ESTOPPEL AGREEMENTS.
Tenant shall execute an estoppel agreement in favor of any mortgagee or
purchaser of Landlord’s interest herein, if requested to do so by any mortgagee.
Such estoppel agreement shall be in a form reasonably satisfactory to Tenant.
Landlord agrees to execute an estoppel agreement, in favor of any assignee or
subtenant of Tenant’s as permitted hereunder, if requested to do so by Tenant.
Such estoppel shall be in the form reasonably requested by such assignee or
subtenant and reasonably satisfactory to Landlord.   25.   NO IMPLIED EVICTION.
Notwithstanding any inference to the contrary herein contained, it is understood
that the exercise by Landlord of any of its rights hereunder shall never be
deemed an eviction (constructive or otherwise) of Tenant, or a disturbance of
its use of the Premises, and shall in no event render Landlord liable to Tenant
or any other person, so long as such exercise of rights is in accordance with
the foregoing terms and conditions.   26.   CONDEMNATION. If the whole of the
Premises shall be acquired or condemned by eminent domain, or if part of the
Premises are taken so that it is impossible for Tenant, in its sole but
reasonable opinion, to use the Premises efficiently and economically for the
conduct of its business, then the term of this Lease shall cease and terminate
as of the date on which possession of the Premises is required to be surrendered
to the condemning authority. All rent shall be paid up to the date of
termination.       If part of the Premises is taken so that the conduct of
Tenant’s business in Tenant’s sole but reasonable opinion is not materially
impaired, Landlord shall promptly

23



--------------------------------------------------------------------------------



 



    restore the Building to a complete architectural unit and this Lease shall
cease as to the part taken and shall continue as to the part not taken. In that
event, the Rent shall be adjusted on a square footage basis to reflect the new
size of the Premises.       Any award for the taking of all or any part of the
Premises shall be the property of Landlord whether such award shall be made as
compensation for diminution in value of the leasehold or for the taking of the
fee, or as severance damages; provided, however, that Tenant shall be entitled
to any separate award paid by the condemning authority for loss of or damage to
Tenant’s trade fixtures, removal of personal property, relocation expenses, loss
of goodwill, and the value of any unamortized Improvements made by Tenant on or
to the Premises, amortized on a straight line basis at the rate of ten percent
(10%) over the ten (10) year period commencing on the date such fixtures or
personal property were acquired or Improvements made.   27.   NOTICES. All
notices required to be given by either party to the other shall be in writing
and addressed as indicated below. All such notices shall be deemed to have been
properly given if either (i) served or delivered personally, (ii) if sent United
States certified mail, return receipt requested, postage prepaid, or (iii) sent
by Federal Express or other reputable and customarily used overnight delivery
service, costs prepaid and deposited with such service prior to the deadline
time for next day delivery. Any notice or demand shall be effective and deemed
received on the actual day of receipt or refusal thereof. Notices must be
addressed as follows:

         
Landlord:
  Triple Net Investments XXV, L.P.    
 
  171 Route 173, Suite 201    
 
  Asbury, NJ 08802   Phone:   908-730-6909
 
  Attention: Gregory T. Rogerson   Fax:         908-730-6166
 
       
Tenant:
  Synchronoss Technologies, Inc.    
 
  750 Route 202 South, Suite 600    
 
  Bridgewater, NJ 08807   Phone:
 
  Attention: President   Fax:        908-231-0762
 
       
 
  With a copy to:    
 
       
 
  Synchronoss Technologies, Inc.    
 
  750 Route 202 South, Suite 600    
 
  Bridgewater, NJ 08807   Phone:
 
  Attention: General Counsel   Fax:        908-231-0762
 
       

    Or to such other address which either party may hereafter request in writing
by notice given in a like manner.

24



--------------------------------------------------------------------------------



 



28.   RETURN OF PREMISES. By the end of the Term, or upon rightful termination
of this Lease, the Tenant, at its own expense, shall return the Premises to the
Landlord in the same condition as at the beginning of the Term, excluding normal
wear and tear and damages which result from a casualty or are the responsibility
of Landlord and Tenant improvements approved by Landlord and not required by
Landlord to be removed pursuant to this Lease. The Tenant shall perform all acts
necessary to comply with the terms of this clause, including, without
limitation: (a) removing all of the Tenant’s property, including all of the
Tenant’s signs, (b) removing or leaving, in accordance with the Landlord’s
written instructions given at the time such changes were made, changes or
additions made by the Tenant that are required to be removed, (c) repairing all
interior partition walls, (d) removing all trash, and (e) leaving the Premises
in broom clean condition. The Tenant shall notify the Landlord two (2) weeks in
advance of the termination of any utility service. Subject to the last sentence
of this Section 28, if the Term ends, or if this Lease is rightfully terminated,
and if the Tenant has not substantially complied with the terms of this clause,
then the Tenant shall be deemed a hold over and continue to pay Rent at the rate
of one hundred twenty five percent (125%) of the rental rate in effect when the
rental term expired until the Tenant effects compliance, without any right to
possession of the Premises, or Landlord releases the Premises. Tenant
acknowledges and agrees that failure to deliver the Premises in accordance with
this paragraph will cause Landlord substantial damage that is difficult to
measure and such penalty shall not be considered a punitive amount.
Notwithstanding the foregoing, provided Tenant gives Landlord six (6) months
advance written notice and there is no Event of Default when Tenant provides
such notice, Tenant may extend the Term beyond the then applicable expiration
date (as same may be extended as set forth herein) for a period of three
(3) months at the then current rental rate.       If the Tenant leaves any of
the Tenant’s property (excluding property Landlord permits Tenant to leave) at
the Premises after the end of the Term or after the rightful termination of this
Lease, then such property shall be deemed to be abandoned. The Landlord may keep
and use the Tenant’s abandoned property or may sell, store, or dispose of that
property, in which case the costs related hereto shall be payable as Additional
Rent.   29.   BINDING EFFECT. All rights and liabilities herein given to, or
imposed upon the respective parties hereto, shall extend to and bind the several
and respective heirs, executors, administrators, successors and assigns of said
parties.   30.   QUIET ENJOYMENT. Landlord represents and warrants that it is
legally empowered to enter into and to execute this Lease and that Tenant, upon
paying the rent, and other charges herein provided for, and observing the
keeping all covenants,

25



--------------------------------------------------------------------------------



 



    agreements and conditions of this Lease on its part to be kept, shall
quietly have and enjoy the Premises during the term of this Lease and any
extension or renewal thereof with all rights, privileges and for the uses
provided herein, subject, however, to the exceptions, reservations and
conditions of this Lease. In Addition, Landlord makes the following
representations, warranties and covenants:

1. Landlord owns the Premises in fee simple. Within 30 days after full execution
of this Lease, Landlord shall provide Tenant with a copy of an ALTA Title Policy
evidencing that marketable title to the Premises is held by Landlord.
2. Landlord covenants that Tenant shall at all times have ingress and egress to
the Premises from a public street or thruway.
3. Landlord represents and warrants that the use of the Premises intended by
Tenant, as stated in this Lease, is in conformity with applicable zoning
ordinances.
4. Landlord represents and warrants that the LERTA program is available at the
Premises and Building.
5. Landlord represents and warrants that on the Commencement Date, the Building,
the Premises, and the walls, floors, doors, plumbing, electrical systems,
foundation, all structural elements, fire sprinkler and/or standpipe and hose or
other automatic fire extinguishing systems including fire alarm and/or smoke
detection systems and equipment, fire hydrants, roof, lighting, mechanical
systems, parking lot, walkways, parkways, driveways, landscaping, fences, signs,
utility systems, air conditioning, heating and ventilating systems and loading
doors, if any in the Premises, other than those constructed by Tenant, shall be
(i) in full compliance with all applicable federal, state and local laws, rules,
regulations, orders or ordinances required to be complied with for Tenant’s
intended use and operation of the Premises; and (ii) in good operating condition
and repair.

31.   MECHANICS LIEN. Tenant shall promptly pay any contractors and materialmen
who supply labor, work or materials to Tenant at the Premises or the Property so
as to minimize the possibility of a lien attaching to the Premises or the
Property. Tenant shall take all steps permitted by law in order to avoid the
imposition of any mechanic’s, laborer’s or materialmen’s lien upon the Premises,
the Property or the lot. Should any such lien or notice of lien be filed for
work performed for Tenant, other than by Landlord, Tenant shall bond against or
discharge the same within thirty (30) days after the lien or claim is filed or
formal notice of said lien or claim has been issued regardless of the validity
of such lien or claim. Nothing in this Lease is intended to authorize Tenant to
do or cause any work or labor to be done or any materials to be supplied for the
account of Landlord, all of the same to be solely

26



--------------------------------------------------------------------------------



 



    for Tenant’s account and at Tenant’s risk and expense.   32.   SEVERABLE
TERMS. If any provision in this Lease is contrary to any law, declared
unenforceable or unconstitutional, then the remainder of this Lease shall remain
in effect.   33.   ENTIRE AGREEMENT. This Lease and any riders and exhibits and
addendum that may be attached hereto, set forth all the promises, agreements,
conditions and understandings between Landlord or its agents and Tenant relative
to the Building and the Premises, and there are no promises, agreements,
conditions or understandings, either oral or written, between them other than
are herein set forth. Except as herein otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by them.   34.  
MEMORANDUM OF LEASE. The parties agree to execute a Memorandum of Lease
Agreement which shall set forth the legal description of the Premises, the Term
Commencement Date, the Extended Lease Term commencement date and no other terms
or conditions of this Lease. Tenant shall, at its option, record said Memorandum
of Lease Agreement in the applicable jurisdiction at its own cost and expense.  
35.   REAL ESTATE BROKER’S COMMISSION. Landlord and Tenant represent to one
another that the only broker(s) involved in this transaction is/are UGL Equis
and that Landlord shall pay the entire commission due to said broker(s) pursuant
to a separate agreement. Each party shall indemnify and will hold harmless the
other party against any brokerage claims by any other broker who claims its
services were utilized or consulted by such party and who claims a commission
for any reason.   36.   TRASH REMOVAL AND UTILITIES. Landlord will contract with
a certified hauler and all costs associated with trash removal and recycling for
waste generated by Tenant at the Premises shall be a part of Operating Expenses.
Tenant shall pay for all utilities and other services furnished to the Premises,
including but not limited to electric, gas, oil, phone, and cable and shall
contract directly with the service-providers for such services.   37.  
COMPLIANCE WITH ENVIRONMENTAL LAWS. Landlord represents and warrants that, to
the best of its knowledge, the Premises are subject to an ongoing ground water
clean up plan to be completed by Lehigh Valley Industrial Park, Inc., but as of
the date of this Lease are otherwise in compliance with all federal, state and
local environmental laws and regulations and suitable for Tenant’s intended use.
Landlord shall be responsible for, and will hold Tenant harmless from any
liability,

27



--------------------------------------------------------------------------------



 



    including clean up costs, resulting from environmental conditions that
existed on the Premises prior to the Commencement Date of the Lease (including
the existing clean up plan) and any other environmental condition after the
Commencement Date caused by Landlord or its employees, contractors, invitees,
agents or representatives, including, without limitation, legal costs associated
with defending itself against any action taken against it as a result of such
condition. In addition, Landlord shall be responsible for clean up costs
resulting from any hazardous materials on, about, or under the Premises caused
by anyone other than Tenant, its employees, agents, contractors or invitees,
such costs of remediation shall not be included in Operating Expenses or
otherwise passed through to Tenant. Notwithstanding anything contained herein to
the contrary, Landlord shall not be responsible for claims or causes of action
by Tenant’s employees or invitees arising out of hazardous materials on, about,
or under the Premises not caused by Landlord, its employees, agents, contractors
or invitees.       Tenant shall not be responsible for (i) remediation of any
environmental contamination except to the extent such contamination arises as a
result of hazardous material brought onto the Premises during the Term by
Tenant, its employees, agents, contractors, or invitees use or occupancy of the
Premises (ii) any loss, damage or diminution in the value of the Premises, the
Building or land resulting from the use, generation, storage, discharge or
disposal of any hazardous or toxic substances except to the extent such
contamination arises as a result of hazardous material brought onto the Premises
during the Term by Tenant, its employees, agents, contractors, or invitees use
or occupancy of the Premises. In the event the Premises are contaminated as a
result of hazardous material brought onto the Premises by Tenant during the
Term, Tenant shall be responsible for any environmental clean-up remediation,
but only if and to the extent such clean-up or remediation of the Premises, the
Building or land is required or mandated by any governmental agency or court of
competent jurisdiction.       Landlord will provide Tenant with a copy of a new
environmental assessment report upon its receipt from Landlord’s environmental
consultant, which is expected to be no later than May 15, 2008.       Tenant
agrees that it shall not use, release, discharge, deposit or introduce any
hazardous materials or substances including petroleum products or derivatives to
the Premises except to the extent that such products are in compliance with all
applicable laws, ordinances and regulations, and Tenant shall indemnify, defend
and hold Landlord harmless from any loss, damage or liability resulting from
Tenant’s breach of the foregoing including legal costs associated with defending
itself against any action taken against it pursuant to the acts or omissions of
Tenant.

28



--------------------------------------------------------------------------------



 



Tenant shall immediately supply Landlord with any correspondence from any
governing authority regarding environmental matters at the Premises.
38. OPTIONS TO EXTEND. Tenant shall have the option to extend the term of the
Lease for two (2) consecutive periods of five (5) years (each an “Extension
Term” and collectively the Extension Terms) beginning immediately after the Term
or subsequent Extension Term, upon the same terms and conditions of the Lease,
except that during each Extension Term, minimum Base Rent payable in accordance
with this Lease shall be increased to an amount equal to the lesser of: (i) 2.0%
more than the Base Rent for the last month of the Term for the first Extension
Term or previous Extension Term for the subsequent Extension Term with annual
increases in base rent of 2.0% during each Extension Term or (ii) ninety five
percent (95%) of the fair market rental value of the Premises as reasonably
determined by Landlord and as of the commencement of each five (5) year
Extension Term (the “Relevant Determination Date”). In no event shall the Base
Rent for each Extension Term be less than the minimum Base Rent for the last
year of the Term or prior Extension Term. If the Tenant disputes Landlord’s
reasonable determination of fair market rent and the parties are unable to agree
upon fair market rent for the Premises by eight (8) months prior to the
commencement of each Extension Term, each party may procure a determination of
fair market rental value as of the Relevant Determination Date from a licensed
real estate broker who is unaffiliated with the party and has at least five
(5) years experience in leasing similar properties in the Lehigh Valley. A party
failing to deliver to the other party its determination by six (6) months prior
to the commencement of the Extension Term shall be deemed to have waived its
right to do so and the fair market rental value shall be deemed to be that set
forth in the other party’s broker’s determination. If two brokers shall have
been appointed and shall have made their determination within the respective
requisite period set forth above and if the difference between the amounts so
determined shall not exceed ten percent (10%) of the lesser of such amounts,
then the fair market rental value shall be an amount equal to fifty percent
(50%) of the sum of the amounts so determined. If the difference between the
amounts so determined shall exceed ten percent (10%) of the lesser of such
amounts, then such two brokers shall have twenty (20) days to appoint a third
broker (“Third Broker”). The Third Broker shall be instructed to determine the
fair market rental value within thirty (30) days after appointment and the
determination of the other broker shall be final and binding upon Landlord and
Tenant as to the fair market value. Landlord and Tenant shall each pay the fees
and expenses of the broker appointed by it and each shall pay one-half of the
fees and expenses of the Third Broker.
     To exercise each option to extend for the Extension Terms Tenant must:

29



--------------------------------------------------------------------------------



 



  1.   not be in default at the time it exercises the option to extend and as of
the commencement of each Extension Term; and     2.   give written notice to
Landlord that Tenant is exercising each Extension Term at least nine (9) months
before expiration of the Term or then applicable Extension Term.

39.   LEASE TERMINATION OPTION. Tenant shall have a one time option to terminate
the Lease at the end of the ninety seventh (97th) month of the initial Term (the
“Termination Date”) subject to the following conditions:

  1.   Tenant shall pay a termination fee to Landlord in readily available funds
equal to the Base Rent for the eighteen (18) months following the Termination
Date and an amount of Additional Rent for such time period based on the then
current monthly Operating Expense Allowance as of the Termination Notice
Deadline;     2.   Tenant shall not be in default at the time it exercises the
option to terminate and as of the Termination Date; and     3.   Tenant shall
give written notice to Landlord that Tenant is exercising the option to
terminate at least twelve (12) months before the Termination Date (the
“Termination Notice Deadline”).     4.   If Tenant fails to provide Landlord
with: (i) a written notice of termination prior to the Termination Notice
Deadline or (ii) payment of the termination fee as follows: (a) eighty percent
(80%) of the termination fee on or before the Termination Notice Deadline; and
(b) the remaining twenty percent (20%) of the termination fee upon the earlier
to occur of Tenant vacating the Premises and the date that is six (6) months
prior to the Termination Date, the termination right set forth in this Section
39 shall be considered deleted and of no further force and effect without the
requirement of any further notice from Landlord.

30



--------------------------------------------------------------------------------



 



  40.   FINANCIAL STATEMENTS. For so long as Tenant remains a publicly traded
company, it shall not be required to provided Landlord with copies of audited
financial statements. However, if Tenant ever is no longer a public company,
Tenant shall provide Landlord with copies of its financial statements, prepared
and signed by a licensed CPA in accordance with GAAP, within ninety (90) days of
the completion of the first three (3) fiscal quarters and within one hundred
twenty (120) days of the end of the fiscal year. In the event Tenant assigns
this Lease or sublets more than twenty five percent (25%) of the Premises, then
such assignee or sublessee shall provide Landlord with copies of its financial
statements, prepared and signed by a licensed CPA in accordance with GAAP,
within ninety (90) days of the completion of the first three (3) fiscal quarters
and within one hundred twenty (120) days of the end of the fiscal year.     41.
  WAIVER OF TRIAL BY JURY. In the event any issue related to this Lease between
Landlord and Tenant results in litigation, both Landlord and Tenant waive the
right to a trial by jury.     42.   SIGNAGE. Tenant shall be allowed to place
one monument sign on the entrance to the Property and one sign on the exterior
of the Building subject to the following requirements: (i) Tenant must obtain
Landlord’s prior written approval of the proposed signs; (ii) Tenant shall be
responsible for all permitting, installation, and maintenance costs associated
with the signs; and (iii) all signs must be removed by Tenant from the Property
and Building upon expiration of the term of this Lease or Tenant vacating the
Premises.

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound to
the term of this Lease, have caused this Lease to be executed the day and year
first above written.



            TENANT:

SYNCHRONOSS TECHNOLOGIES, INC.
      By:   /s/ Stephen G. Waldis       Name:   Stephen G. Waldis      Title:  
President     

            LANDLORD:

TRIPLE NET INVESTMENTS XXV, L.P.
      By:   /s/ Jim Petrucci       Name:   Jim Petrucci      Title:        



32



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LEASE
     FIRST AMENDMENT TO LEASE (“First Amendment”) made as of the 1st day of
August, 2008 by and between TRIPLE NET INVESTMENTS XXV, L.P., a Pennsylvania
limited partnership having an address c/o J.G. Petrucci Co., Inc., 171 Route
173, Suite 201, Asbury, New Jersey 08802 (“Landlord”), and SYNCHRONOSS
TECHNOLOGIES, INC., a Delaware corporation having an address at 750 Route 202
South, Suite 600, Bridgewater, New Jersey 08807 (“Tenant”).
WITNESSETH
     WHEREAS, Landlord, as landlord, and Tenant, as tenant, entered into that
certain Lease Agreement dated May 16, 2008 (“Original Lease”; the Original Lease
as modified by this First Amendment is referred to as the “Lease”) for a
building of approximately 60,000 square feet to be located on Lots 6 and 7 of
the Lehigh Industrial Park VII, Bethlehem, Northampton County, Commonwealth of
Pennsylvania and to be built by Landlord in accordance with the terms of the
Original Lease. All capitalized terms used in this First Amendment are defined
as defined in the Original Lease.
     WHEREAS, the Original Lease contemplates the possibility of Change Orders
and Landlord and Tenant have previously agreed to Change Orders 1-3 as
documented on the Change Order form dated June 9, 2008.
     WHEREAS, Tenant has now requested a Change Order (“Change Order 4”).
     WHEREAS, in connection with the execution and delivery of the Change Order
4, Landlord and Tenant desire to clarify certain provisions of the Original
Lease.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, including without limitation
the payment of the cost of the Change Order 4 to Landlord and performance of the
Change Order 4 work by Landlord and delivery of same to Tenant, the parties
agree as follows:
     1. Change Order/Progress Payments. Simultaneously with execution and
delivery of this First Amendment Landlord and Tenant are executing and
delivering Change Order 4 in the form annexed hereto as Exhibit A and made a
part hereof. Notwithstanding the sentence in paragraph 5 of Section 6 of the
Original Lease that “All additional costs for Change Orders shall be paid by
Tenant within thirty (30) days of invoicing by Landlord, which invoices shall be
after Landlord has completed the work related to the Change Order.”, Landlord
shall invoice Tenant monthly for progress payments based on the work then
performed and the materials then purchased during such prior month by Landlord
pursuant to Change Order 4. All invoices will be signed and certified to be
accurate by the Architect. Landlord’s progress payment invoices will constitute
a representation by Landlord and Architect that the construction has progressed
to the point indicated therein, and the work covered by the invoice is in
accordance with Change Order 4. Tenant shall pay each such invoice within thirty
(30) days of delivery of same. Annexed hereto as Exhibit B and made a part
hereof is a schedule prepared by Landlord which estimates in good faith the
construction schedule and funding requirements

 



--------------------------------------------------------------------------------



 



for Change Order 4. Landlord has provided Tenant this schedule to help Tenant
budget its cash requirements. However, absent bad faith on the part of the
Landlord in preparing this schedule Landlord shall have no liability for the
actual construction schedule or the timing of the amounts due from Tenant in
connection with Change Order 4, or both, varying from Exhibit B.
     2. Target Date. The fourth sentence of Section 6 of the Original Lease
shall be deleted in its entirety and the following substituted therefor:
     “Landlord shall deliver a Temporary Certificate of Occupancy by May 1, 2009
(“Target Date”), subject to extension due to Force Majeure or Tenant Delay (as
defined herein); provided, however, in no event shall a Force Majeure event
cause the Target Date to be extended later than June 14, 2009.
     3. Outside Delivery Date. The sixth and seventh sentences of Section 6 of
the Original Lease are hereby deleted in their entirety and the following
substituted therefor:
     “If Landlord is unable to substantially complete the Improvements on or
before the Target Date, such date to be subject to adjustment if there occurs a
Tenant Delay or Force Majeure event, Tenant shall be entitled to a credit for
Rent in the amount of $5,342.47 for each day after the Target Date that Landlord
fails to substantially complete the Improvements (the “Daily Credit”). If
Landlord does not deliver a Temporary Certificate of Occupancy with respect to
the Premises on or before September 1, 2009 (“Outside Delivery Date”) such date
subject to extension due to a Tenant Delay and up to sixty (60) days for Force
Majeure events, then the amount of the Daily Credit shall increase to $6,265.55
for each day after the Outside Delivery Date that Landlord does not deliver a
Temporary Certificate of Occupancy with respect to the Premises.”
     4. Requirements and Design of Change Order 4. Tenant acknowledges that, as
stated in paragraph 1 of Section 6 of the Original Lease, Landlord’s obligation
in terms of construction is to construct the Improvements in accordance with the
General Plans and Specifications as amended from time to time in accordance with
the terms of the Lease (the “Plans and Specifications”). Tenant has provided to
Landlord its “electrical load” requirements with respect to Change Order 4 (the
“Electrical Load Requirements”). Landlord has not made, and is not now making,
any warranty or representation as to the sufficiency of the Electrical Load
Requirement. However, based on the Electrical Load Requirements, Landlord
provided a design concept and created an “Electrical One Line Diagram”. Tenant
has reviewed and approved the “Electrical One Line Diagram” prepared by Comroe
Advanced Power Systems and dated August 17, 2008. Landlord shall be responsible
for ensuring that the design, functionality, capacity, performance and the like
of the electrical work set forth in Change Order 4 complies with the Electrical
Load Requirements.

2



--------------------------------------------------------------------------------



 



     5. Tenant’s Remedies.

  a.   Tenant’s Remedy for Failure to Deliver the Building by the Target Date.

               Tenant acknowledges that Tenant’s sole remedy for Landlord’s
failure to deliver the Improvements with a Temporary Certificate of occupancy by
the Target Date, the Outside Delivery Date, or December 1, 2009, as said dates
may be adjusted pursuant to the terms of the Lease, are as set forth in
paragraph 1 of Section 6 of the Original Lease. Should Tenant have a claim
pursuant to the Original Lease against Landlord for Landlord’s failure to
construct the Improvements in accordance with the Plans and Specifications, this
paragraph 5(a) does not limit Tenant’s rights as set forth in paragraph 5(b).

  b.   Tenant’s Remedy In the Event Construction is not in accordance with the
Plans and Specifications.

               After Landlord has delivered and Tenant has accepted the
Improvements, should Tenant have a claim pursuant to the Original Lease against
Landlord for Landlord’s failure to construct the Improvements in accordance with
the Plans and Specifications, then Tenant shall be entitled to maintain such
claim in an action against Landlord brought in a court of law. Should Tenant be
successful in such action, Tenant’s damages shall be limited to the cost and
expense, including the cost of all labor and materials, of correcting the faulty
construction for which Landlord was responsible so that the Improvements conform
to the Plans and Specifications. Subject to the next sentence, in the event of
any such claim Tenant does not and shall not have a right of setoff or deduction
and shall continue to pay Rent in full while pursuing same. In the event
Landlord is unable or unwilling to remedy the faulty construction of such
Improvements, Tenant shall be entitled to alternative appropriate or equitable
damages, subject to subsection (c) below.

  c.   No Consequential or Punitive Damages.

               In no event is or will either party be entitled (under these or
any other circumstances) to consequential or punitive damages. The parties
acknowledge that “consequential damages” include, without limitation, damages
based on interruption of business activities, loss of revenues, loss of profits,
and damages owed by either party to third parties.
     6. Possible “Tenant Delay”. “Tenant Delay” (as defined in paragraph 6 of
the Original Lease) shall include, without limitation, failure of the equipment
to be provided pursuant to Change Order 4 to be delivered on a timely basis by
any equipment supplier, and the actions or omissions of Pennsylvania Power &
Light (“PPL”), including, without limitation, the refusal of PPL to allow or
delay in allowing Landlord to connect the Building’s electrical system to the
PPL system.
     7. No Third Party Beneficiaries. There are no third party beneficiaries of
this Lease.

3



--------------------------------------------------------------------------------



 



     8. No Drafting Presumption. This is a fully negotiated agreement, and shall
not be construed against Landlord by virtue of its having been prepared by
counsel for Landlord.
     9. Ratification. Except as modified herein, the terms and provisions of the
Original Lease remain in full force and effect without amendment thereto.
     IN WITNESS WHEREOF, the parties have duly executed this First Amendment as
of the day and year first above written.

                        Landlord:             TRIPLE NET INVESTMENTS XXV, L.P.  
      By:   C-ROC, LLC, its General Partner    
 
               
 
      By:   /s/ James G. Petrucci
 
   
 
          James G. Petrucci, President    
 
                    Tenant:             SYNCHRONOSS TECHNOLOGIES, INC    

               
 
  By:   /s/ Stephen G. Waldis
 
   
 
      Stephen G. Waldis, President and CEO    

4